Title: To George Washington from Benjamin Andrews, 14 November 1778
From: Andrews, Benjamin
To: Washington, George


  
    Sir
    Boston 14th Nov. 1778
  
You wrote lately to our company of Otis & Andrews, for blue drab cloth, and trimmings of it’s colour, for a Surtout; I am sorry it has not been in their power to procure either; but I take the liberty of sending, and Your Excellency will do me the honor of receiving, a pattern of blue & scarlet, which I happend to have lying by, in my house; with such trimmings, as after writing to several Friends in the neighboring towns, I have been able to obtain: There being no blue velvet, I send crimson; no blue Twist, I send a larger quantity of Silk; for blue buttons, double wash’d yellow; should the buttons be disagreable, there’s one alternative, a Taylor may cover mould with blue cloth; And for glaz’d linnen, there are fine wrappers, for sleeve linings. The whole are substitutes, but if the articles in any degree accomodate Your Excellency, it will be the fullest compensation to one, who exults in being rank’d with those, who wish you every happiness; which in other words, is only ranking with the inhabitants of the thirteen United States. with the greatest respect I am Sir Your most obedient & very hbl. Servant
  
    Ben. Andrews
  
  
P.S. Since the above, & just before closing the Hogshead, I have accidentally heard of blue velvet, twist & buttons just opend, & have procured & sent of them.
  
